NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                  SUSAN J. HILLER,
                      Petitioner

                             v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                       2018-1244
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-1221-16-0687-W-1.
                ______________________

                 Decided: April 22, 2019
                 ______________________

   MICHAEL W. MACOMBER, Tully Rinckey PLLC, Albany,
NY, argued for petitioner.

    ERIC E. LAUFGRABEN, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for respondent. Also represented by
JOSEPH H. HUNT, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER.

                 ______________________
2                           HILLER v. DEP’T OF HOMELAND SEC.




    Before HUGHES, SCHALL, and STOLL, Circuit Judges.
HUGHES, Circuit Judge.
    Susan J. Hiller appeals from a decision of the Merit
Systems Protection Board finding that the government
proved by clear and convincing evidence that, even absent
any whistleblowing activity, it would have eliminated Ms.
Hiller’s position and reassigned her to a new one. See
Hiller v. Dep’t of Homeland Sec., No. AT-1221-16-0687-W-
1, 2017 WL 3872700 (M.S.P.B. Aug. 30, 2017). Because
substantial evidence supports the Administrative Judge’s
determination, and because we find no abuse of discretion
in his procedural rulings, we affirm.
                              I
     Ms. Hiller worked as a full-time attorney-instructor at
the Office of Training and Development (OTD) at the Im-
migration and Customs Enforcement Academy in Charles-
ton, South Carolina. She, along with a contract attorney in
Charleston and nine full-time attorney-instructors in
Glynco, Georgia, taught section 287g and other basic legal
classes 1 to law enforcement officers. In 2011, Ms. Hiller
filed complaints with the Office of Inspector General and
the Office of Special Counsel about workplace safety con-
cerns and the misuse of government vehicles.
     In January 2012, the Training Division of the Office of
Principal Legal Advisor (OPLA) took over management of
the attorney-instructors. As part of the transition, OPLA
officials visited Charleston and Glynco to assess workload.
Based on their visit, they recommended decreasing the
number of attorney-instructors. OPLA’s General Law



    1    In section 287g classes, attorney-instructors train
officers on the “statutory provision which permits deputiz-
ing state and local law enforcement officials for federal ser-
vice.” J.A. 2.
HILLER v. DEP’T OF HOMELAND SEC.                          3



Director, Michael Cameron, agreed, and on May 1, 2012,
he informed Ms. Hiller that the agency was eliminating her
position and reassigning her to Charlotte, North Carolina.
OPLA did not directly reassign any other attorney-instruc-
tors, but Ms. Hiller was not the only one to leave her posi-
tion. OPLA let the contract attorney’s contract expire, and
several attorney-instructors in Glynco voluntarily trans-
ferred to other locations.
     In September 2012, Ms. Hiller filed a complaint with
the Office of Special Counsel protesting her reassignment.
She alleged that the agency reassigned her in retaliation
for the protected disclosures she had made in 2011, thereby
violating the Whistleblower Protection Act. The Office of
Special Counsel terminated its investigation in May 2016. 2
Ms. Hiller appealed to the Board and requested corrective
action.
    Twice during discovery, the Administrative Judge
granted motions to suspend case processing. The second
time, on May 12, 2017, the Administrative Judge noted
that, when the case resumed on June 11, the deadline for
pre-hearing submissions would be July 24 and the hearing
would occur on August 9–10. He also stated that he would
“issue a detailed hearing order” about the pre-hearing




   2    Under 5 U.S.C. § 1214(a)(3), an employee must ex-
haust her remedies with the Office of Special Counsel be-
fore appealing to the Board. An employee exhausts her
remedies with the Office of Special Counsel when (1) she
has received written notification that the Office of Special
Counsel has terminated its investigation into her com-
plaint or (2) 120 days have passed since she filed her com-
plaint and she has not received written notification from
the Office of Special Counsel that it will investigate her
claims. Id.
4                            HILLER v. DEP’T OF HOMELAND SEC.




submissions “[a]fter the resumption of case processing.”
J.A 60.
    The promised hearing order issued on July 19. It re-
quired the parties to submit a statement of facts and is-
sues, a list of agreed-upon material facts, a witness list,
and an exhibit list by the deadline of July 24. Because she
was out of state on vacation and the order gave only five
days to prepare evidence, Ms. Hiller moved to extend the
submission deadline until September 15 and to continue
the hearing until September 27–29. Alternatively, she
moved to extend the time to submit her witness list, sub-
poena requests, and evidence list until August 4. The Ad-
ministrative Judge partially granted her motion. He
moved the deadline for the exhibit list to August 4 and the
deadline for all other pre-hearing submissions to July 26.
He denied her request for a continuance of the hearing
date, however, because he had “provided the general adju-
dication schedule for this appeal to the parties” months
earlier. J.A. 75.
    Although Ms. Hiller submitted a timely statement of
facts and issues, she failed to file a witness list or a request
for subpoenas before the July 26 deadline. At a telephone
status conference on July 31, the Administrative Judge
ruled that, given the omission, Ms. Hiller could only call
herself as a witness. The next day, she moved for addi-
tional time to submit her witness list and alleged that she
had good cause for missing the deadline. Noting that he
had already granted her an extension once, the Adminis-
trative Judge denied her motion. Despite this ruling, Ms.
Hiller submitted a witness list along with a motion for the
Administrative Judge to accept her late filing on August 2.
Finding that “nothing prevented the appellant from timely
submitting a witness list or subpoena requests but her own
garden-variety neglect,” the Administrative Judge rejected
the filing and motion on August 7. J.A. 121.
HILLER v. DEP’T OF HOMELAND SEC.                          5



    Following the August 9 and 10 hearing, the Adminis-
trative Judge issued an initial decision. He found that Ms.
Hiller had shown by preponderant evidence that she had
engaged in whistleblowing activity and that her protected
disclosures were a contributing factor in her reassignment.
He ultimately concluded, however, that her claim failed be-
cause the agency proved, by clear and convincing evidence,
that it would have taken the same action even absent her
protected disclosures. He therefore denied her request for
corrective action.
    Ms. Hiller now appeals. 3 She argues that the Admin-
istrative Judge abused his discretion and denied her a fair
hearing by preventing her from calling other witnesses and
declining to continue the hearing. She also contends that
we should reverse the Board’s decision on the merits be-
cause the government did not meet its burden of proof
about whether it would have taken the same personnel ac-
tion absent her whistleblowing activity. We have jurisdic-
tion under 28 U.S.C. § 1295(a)(9).
                             II
    We review the rulings of an Administrative Judge on
procedural matters and evidentiary issues for abuse of dis-
cretion. Curtin v. Office of Pers. Mgmt., 846 F.2d 1373,
1378–79 (Fed. Cir. 1988); see also Whitmore v. Dep’t of La-
bor, 680 F.3d 1353, 1368 (Fed. Cir. 2012). Even if we find
that the Administrative Judge abused his discretion, how-
ever, we will not overturn his decision unless the error
caused substantial harm or prejudice to the employee’s
rights. Curtin, 846 F.2d at 1379.




   3    The initial decision became final after Ms. Hiller
elected not to pursue further review before the Board. See
5 C.F.R. § 1201.113. We therefore treat the initial decision
as the Board’s final decision for this appeal.
6                          HILLER v. DEP’T OF HOMELAND SEC.




                             A.
    We first address whether the Administrative Judge
abused his discretion by denying Ms. Hiller the opportunity
to call witnesses during her hearing. Ms. Hiller contends
that the inability to call witnesses denied her the statutory
right to a fair hearing. She alleges that, because she had
good cause to request an extension to the witness list dead-
line, the Administrative Judge erred in not granting her
“eminently reasonable request” for additional time. See
Pet. Br. 19–20.
    We find that the Administrative Judge did not abuse
his discretion. Ms. Hiller learned as early as May 12 that
her pre-hearing submissions would be due on July 24.
While she did not receive specific details about those sub-
missions until July 19, she knew well before the deadline
that it fell during a week in which she planned to take va-
cation. When she left for that vacation, moreover, she
knew that the Administrative Judge had not yet issued the
promised detailed order and thus knew that the submis-
sions might include unexpected information. If she had
concerns about not having enough time to submit her pre-
hearing submissions, she could have requested a continu-
ance before leaving, postponed her vacation, or otherwise
established a contingency plan to ensure she would meet
the deadline. In short, Ms. Hiller herself created the cir-
cumstances under which she missed the filing deadline for
her witness list.
    Ms. Hiller alleges that this case parallels Kennedy v.
Military Sealift Command, 24 M.S.P.R. 96 (1984), in which
the Board reversed a presiding official’s decision to deny an
appellant’s motion for a postponement to obtain the pres-
ence of witnesses. Id. at 99. We, however, find Kennedy
inapposite. In Kennedy, the Board found it significant that,
although the appellant’s request for witnesses was un-
timely, id. at 97, he had only learned the deadline two days
ahead of time and missed it by one day, id. at 98–99. Here,
HILLER v. DEP’T OF HOMELAND SEC.                            7



in contrast, Ms. Hiller learned of the July 24 deadline for
pre-hearing submissions months in advance. She knew
that it fell during a week when she planned to take vaca-
tion, but she waited to request an extension. Under the
circumstances, the fact that she only received notice of the
specific contents of the pre-hearing submissions five days
before the initial deadline (and one week before the revised
deadline) does not place her within Kennedy.
     Ms. Hiller alternatively implies that she did not fail to
submit a timely witness list because her statement of facts
referenced the individuals she proposed to call as wit-
nesses. She argues that the Administrative Judge had “all
of the information needed to request witnesses.” Pet. Br.
21. But we have held that an Administrative Judge has no
duty to pour through a statement of facts to identify poten-
tial witnesses or the nature of their testimony on behalf of
one of the parties. See Whitmore, 680 F.3d at 1369 (refus-
ing to find an administrative judge abused her discretion
in excluding a witness because the appellant had not
timely submitted a detailed summary of that witness’s pro-
posed testimony). The Administrative Judge thus did not
err in finding that Ms. Hiller’s pre-hearing submissions did
not sufficiently identify the witnesses she intended to call.
                             B.
    We next consider whether the Administrative Judge
abused his discretion by denying Ms. Hiller’s motion to con-
tinue the hearing. Ms. Hiller asserts that she had good
cause to request a continuance because the government
served her with thousands of documents while she was on
vacation. She argues that the Administrative Judge’s fail-
ure to grant her request deprived her of the ability to prove
her case.
   We find no abuse of discretion in the Administrative
Judge’s decision. Ms. Hiller learned that her hearing
would take place on August 9 and 10 as early as May 12.
The government notified her on June 14 that it planned to
8                          HILLER v. DEP’T OF HOMELAND SEC.




turn over documents intermittently. If she anticipated
needing until September to prepare for the hearing, she
could have postponed her vacation or requested a continu-
ance when she first received notice of these plans. Instead,
she chose to wait until the Administrative Judge issued his
hearing order on July 19.
     Ms. Hiller suggests that the Administrative Judge
should have postponed her hearing because the Board has
granted continuances in similar cases. In Bloom v. Depart-
ment of the Army, 101 M.S.P.R. 79 (2006), for example, the
Board determined that an Administrative Judge abused
her discretion when she refused to grant an appellant’s mo-
tion for a continuance. Id. at 83. The Board found it sig-
nificant that the Administrative Judge based her denial on
a misinterpretation of the rationale behind appellant’s re-
quest. Id. Although the Administrative Judge thought the
appellant wanted a continuance to investigate, the appel-
lant’s request instead pertained to “her need for legal rep-
resentation to adequately respond to the [court’s] show-
cause order” on jurisdiction. Id.
    Bloom is not analogous to these facts. Ms. Hiller moved
for a continuance when she learned details related to a set
of deadlines that the Administrative Judge had established
more than two months earlier. There is no indication that,
in denying her motion, the Administrative Judge misun-
derstood the rationale behind her request or that he other-
wise failed to give her request adequate consideration.
Indeed, the fact that he partially granted her motion sug-
gests that he seriously considered the substance of her ar-
guments and need for an extension. Thus, even if we
adopted the reasoning of Bloom, we would not find that the
Administrative Judge abused his discretion.
                            III
    Finally, we address the merits of the Administrative
Judge’s decision. We affirm the decisions of the Board un-
less they are “(1) arbitrary, capricious, an abuse of
HILLER v. DEP’T OF HOMELAND SEC.                           9



discretion, or otherwise not in accordance with law; (2) ob-
tained without procedures required by law, rule or regula-
tion having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703; see also Hayes v.
Dep’t of the Navy, 727 F.2d 1535, 1537 (Fed. Cir. 1984). To
withstand substantial error review, “[t]he record need only
disclose such relevant evidence as might be accepted by a
reasonable mind as adequate to support the conclusion
reached.” Hayes, 727 F.2d at 1537.
     The Whistleblower Protection Act “prohibits any fed-
eral agency from taking, failing to take, or threatening to
take or fail to take, any personnel action” against an em-
ployee for making a protected disclosure. Fellhoelter v.
Dep’t of Agric., 568 F.3d 965, 970 (Fed. Cir. 2009); see also
5 U.S.C. § 2302(b)(8). To establish a prima facie case un-
der the Act, an employee must show by preponderant evi-
dence that she made a protected disclosure and that this
disclosure was a contributing factor in the personnel ac-
tion. See Fellhoelter, 568 F.3d at 970. If the employee suc-
cessfully establishes a prima facie case, the agency has the
opportunity to prove, by clear and convincing evidence,
that it would have taken the same personnel action absent
any protected disclosures. Id. at 970–71. The Board con-
siders three factors to determine if the agency has rebutted
the employee’s prima facie case: (1) “the strength of the
agency’s evidence in support of its personnel action,” (2)
“the existence and strength of any motive to retaliate on
the part of the agency officials who were involved in the
decision,” and (3) “any evidence that the agency takes sim-
ilar actions against employees who are not whistleblowers
but who are otherwise similarly situated.” Carr v. Soc. Sec.
Admin., 185 F.3d 1318, 1323 (Fed. Cir. 1999).
     The Administrative Judge denied Ms. Hiller’s request
for corrective action because he found that the government
proved by clear and convincing evidence that it would have
taken the same personnel action absent any whistleblow-
ing activity. Substantial evidence supports this decision.
10                         HILLER v. DEP’T OF HOMELAND SEC.




First, the record shows that the amount of work available
did not justify the number of attorney-instructors em-
ployed by the agency. See Carr, 185 F.3d at 1323. The
government suggested, for example, that the agency had
cancelled many of its section 287g classes during the pre-
ceding two years because too few students had enrolled.
See J.A. 1813–14, 1829, 1833–34, 2021–22. OPLA officials
also reported that, although attorney-instructors claimed
to have enough work, much of what they did appeared to
be “make up work” generated to give them the appearance
of being busy. J.A. 11–12.
     Recognizing that her section 287g classes alone might
not justify full-time employment, Ms. Hiller contends that
she could have taught other classes in addition to the sec-
tion 287g classes. The Administrative Judge, however,
found that Ms. Hiller had refused prior attempts by man-
agement officials to diversify her workload, and the record
supports this determination. 4 Ms. Hiller, for instance, pro-
tested being assigned classes such as vehicle stops and re-
movals because, among other reasons, it constituted a
“change in working conditions” as she “d[id] not teach
th[ese] class[es].” J.A. 1775–77. She stated that, while she
“welcome[d] new classes,” she “just d[id] not have the time
to handle them” given her slate of section 287g classes. J.A.
1772. Based on her reaction, the agency determined “not
[to] ask her to participate any further” with its plans to



     4  Even if the record were less clear, we would still
uphold the Administrative Judge’s determination. We
agree that the assessment of whether other classes would
provide Ms. Hiller with enough work was a business deci-
sion which properly rested with the agency. See Hayes, 727
F.2d at 1537 (cautioning that agencies generally have
broad discretionary authority and that this court should
not place itself “in the shoes of the agency and second-
guess” its decisions).
HILLER v. DEP’T OF HOMELAND SEC.                            11



offer other courses. J.A. 1977. Given this record, the Ad-
ministrative Judge’s determination that Ms. Hiller re-
sisted workload diversification is supported by substantial
evidence.
    Second, the record shows that Mr. Cameron, OPLA’s
General Law Director and the deciding official, had no re-
taliatory motive against Ms. Hiller. See Carr, 185 F.3d at
1323. Ms. Hiller asserts that the Administrative Judge’s
decision rests solely on the determination that OPLA offi-
cials did not owe OTD officials any favors. We disagree.
Many circumstances factored into the Administrative
Judge’s finding. For example, the Administrative Judge
found it significant that the OPLA officials credibly denied
that the whistleblowing activity influenced their recom-
mendations and that only one of them—and one not re-
sponsible for taking the personnel action—had even
received notice of the whistleblowing. Ms. Hiller, moreo-
ver, failed to introduce any evidence showing that the
OPLA management officials personally disliked her or had
any reason to act on the animus of OTD officials, and as we
have explained in the past, “it is ‘the existence of any mo-
tive to retaliate on the part of the agency officials who were
involved in the decision [to take disciplinary action]’ that is
to be considered,” not the retaliatory motive of others. See
Carr, 185 F.3d at 1326 (quoting Geyer v. Dep’t of Justice,
70 M.S.P.R. 682, 687 (1996)) (alteration in original); see
also Whitmore, 680 F.3d at 1371–72.
    Third, the record shows that non-whistleblowers faced
adverse employment actions like reassignment. See Carr,
185 F.3d at 1323; see also Whitmore, 680 F.3d at 1373–74.
Ms. Hiller was not the only attorney-instructor to lose her
position. Although the agency did not directly reassign any
other attorney-instructor, it decreased the total number of
attorney-instructors during this time. It allowed the con-
tract attorney’s contract to expire, and several attorney-in-
structors voluntarily transferred to other positions. The
12                        HILLER v. DEP’T OF HOMELAND SEC.




agency did not replace any of these departing attorney-in-
structors.
    In sum, we find that substantial evidence supports the
Administrative Judge’s determination that, based on the
Carr factors, the government showed by clear and convinc-
ing evidence that it would have taken the same action ab-
sent any whistleblowing activity.
                           IV
    We have considered Ms. Hiller’s remaining arguments
and find them unpersuasive. Because we find that the Ad-
ministrative Judge did not abuse his discretion and that
substantial evidence supports his determination that the
government had proved by clear and convincing evidence
that it would have taken the same personnel action even
absent Ms. Hiller’s whistleblowing activity, we affirm.
                      AFFIRMED
     No costs.